Title: To George Washington from Edmund Randolph, 29 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia July 29. 1795.7 o’clock a.m.
            Private.Sir
          
          As soon as I had the honor of receiving your letter of the 24th instant, I conferred with the secretaries of the treasury and of war upon the necessity or expediency of your return hither at this time. We all concurred, that neither the one nor the other existed: and that the circumstance would confer upon the things, which have been, and are still, carried on, an importance, which it would not be convenient to give them.
          The newspapers present all the intelligence, which has reached me, relative to the treaty. Dunlap’s of yesterday morning conveys the proceedings at Charleston. The conduct of the intended Chief Justice is so extraordinary, that Mr Wolcott and Colo. Pickering conceive it to be a proof of the imputation of insanity. By calculating dates, it would seem to have taken place, after my letter, tendering the office to him was received; tho’ he has not acknowledged it.
          I shall take another opportunity of impressing upon Messrs Morris and Nicholson the consequences of their failure; tho’ I presume, that they will add nothing to what I communicated to you from them in my letter of Saturday last. Mr Morris appeared to be very firm in his expectations of furnishing a Sum of money immediately, and the balance in a short time.
          The translation of the French letter will shew it to be, only thanks for some information, transmitted from my office by your direction.
          Mr Hammond yesterday received his letters of recal[l]. He came over to state to me, that he had several things to communicate, by order, relative to the treaty, on the supposition of its being ratified; and that he would impart them to me in a few days; as he expects to be ready for his departure in about a fortnight or three weeks. We entered into some conversation on the occurrences at Charleston; upon which he spoke with moderation; and declared, that he should represent, when he returned

to England, the sincerity of this government in the business of the treaty.
          For two days past I have been so much indisposed, as without being ill, to be disqualified for any matter of consequence. I am prepared with the instructions; and wait only to know your sentiments on the memorial, to conform them to it.
          It is said, that a petition is circulating for the purpose of obtaining signatures, to counteract the memorial, forwarded to you from Philadelphia. I do not know the fact; tho’ I believe it to be probable on the information of Mr Bingham. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        